DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/789,512, filed on February 13, 2020.

Oath/Declaration
Oath/Declaration as filed on February 18, 2020 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/569,790. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.

Instant Application
Co-pending Application No.
16,569,790
Claim 1
Claim 1
A touch sensor comprising: a first electrode pattern and a second electrode pattern respectively extending in mutually intersecting directions on the same surface of a transparent base material, wherein the first electrode pattern has a plurality of first island-shaped electrode portions disposed at intervals in a first direction on the transparent base material and first wire portions that electrically connect the first island-shaped electrode portions adjacent to each other, the second electrode pattern has a plurality of second island-shaped electrode portions disposed at intervals in a second direction intersecting the first direction and second wire portions that build bridges and electrically connect the second island-shaped electrode portions adjacent to each other on the transparent base material, and a third transparent layer having a refractive index p of 1.5 or higher and a thickness of 300 nm or less and a fourth transparent layer having a refractive index lower than the refractive index p and a thickness of 0.5 m or more are provided in this order on the second wire portion.
1. (Currently amended) A touch sensor comprising: a first electrode pattern and a second electrode pattern respectively extending in mutually intersecting directions on the same surface of a transparent substrate, a first transparent layer having a refractive index of 1.6 or more and a thickness of 200 nm or less and a second transparent layer having a refractive index of less than 1.6 and a thickness of 0.5 pm or more, the first transparent layer and the second transparent layer being sequentially superimposed on the first electrode pattern and the second electrode pattern, wherein the first transparent layer is a single layer and the second transparent layer is a single layer, the first transparent layer directly contacts with the first electrode pattern and the second electrode pattern, the second transparent layer is a cured substance of a composition including an alkali- soluble resin, a polymerizable monomer, and a photopolymerization initiator, the thickness of the second transparent layer is 1.0 mm or more, the first electrode pattern has a plurality of first island-shaped electrode portions disposed at intervals in a first direction on the substrate and first wire portions that electrically connect the first island-shaped electrode portions adjacent to each other, and 2the second electrode pattern has a plurality of second island-shaped electrode portions 


Independent claim 1 of the instant application teaches “A touch sensor comprising: a first electrode pattern and a second electrode pattern respectively extending in mutually intersecting directions on the same surface of a transparent base material, wherein the first electrode pattern has a plurality of first island-shaped electrode portions disposed at intervals in a first direction on the transparent base material and first wire portions that electrically connect the first island-shaped electrode portions adjacent to each other, the second electrode pattern has a plurality of second island-shaped electrode portions disposed at intervals in a second direction intersecting the first direction and second wire portions that build bridges and electrically connect the second island-shaped electrode portions adjacent to each other on the transparent base material, and a third transparent layer having a refractive index p of 1.5 or higher and a thickness of 300 nm or less and a fourth transparent layer having a refractive index lower than the refractive index p and a thickness of 0.5 m or more are provided in this order on the second wire portion.”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “wherein the first transparent layer is a single layer and the second transparent layer is a single layer, the first transparent layer directly contacts with the first electrode pattern and the second electrode pattern, the second transparent layer is a cured substance of a composition including an alkali- soluble resin, a polymerizable monomer, and a photopolymerization initiator, the thickness of the second transparent layer is 1.0 mm or more” since omitting the further 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the claim recites the limitation “the second wire portion” in fourteenth and fifteenth lines of the claim, which renders the claim indefinite because it is unclear as to exactly which one of the second wire portions recited in ninth and tenth lines of the claim is being referred to.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the claim recites the limitation “the second wire portion” in second line of the claim, which renders the claim indefinite because it is unclear as to exactly which one 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the claim recites the limitation “the second island-shaped portion” in second and third lines of the claim, which renders the claim indefinite because it is unclear as to exactly which one of the second island-shaped portions recited in eighth line of claim 1 is being referred to.  Accordingly, any claims dependent on claim 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the claim recites the limitation “the second wire portion” in second and third lines of the claim, which renders the claim indefinite because it is unclear as to exactly which one of the second wire portions recited in ninth and tenth lines of claim 1 is being referred to.  Accordingly, any claims dependent on claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the claim recites the phrase “A method for manufacturing” in first line the claim, which renders the claim indefinite because claim 16 is dependent on independent apparatus claim 1 and recites method steps.  See MPEP § 2173.05(p)(II).  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).  The Examiner suggests removing the method language from preamble of claim 16 along with the recited method steps, and amending claim 16 with language to positively recite only structural elements that are capable of performing the method.  In addition, claim 16 recites the limitation “a third transparent layer” in second line of the claim, which renders the claim indefinite because it is unclear as to whether the limitation is referring to same third transparent layer recited in twelfth line of claim 1, or different third transparent layer.  Still in addition, claim 16 recites the limitation “second wire portions” in third and fourth lines of the claim, which renders the claim indefinite because it is unclear as to whether the limitation is referring to same second wire portions recited in ninth and tenth lines of claim 1, or different second wire portions.  Moreover, claim 16 recites the limitations “a second electrode pattern” and “a first electrode pattern” in fourth and fifth lines respectively of the claim, which renders the claim indefinite because it is unclear as to whether the limitations are referring to same second electrode pattern and first electrode pattern recited in second line of claim 1, or different second electrode pattern and first electrode pattern.  Also, claim 16 recites the limitation “mutually intersecting directions” in sixth line of the claim, which renders the claim indefinite because it is unclear as to whether the limitation is referring to mutually intersecting directions recited in third line of claim 1, or different mutually intersecting directions.  Also, claim 16 recites the limitation “a transparent base material” in sixth line of the claim, which renders the claim indefinite because it is unclear a fourth transparent layer” in seventh line of the claim, which renders the claim indefinite because it is unclear as to whether the limitation is referring to same fourth transparent layer recited in thirteenth line of claim 1, or different fourth transparent layer.  Accordingly, any claims dependent on claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the claim recites the phrase “The method for manufacturing” in first line the claim, which renders the claim indefinite because claim 17 is dependent on independent apparatus claim 1 and recites method steps.  See MPEP § 2173.05(p)(II).  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).  The Examiner suggests removing the method language from preamble of claim 17 along with the recited method steps, and amending claim 17 with language to positively recite only structural elements that are capable of performing the method.  Accordingly, any claims dependent on claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject The method for manufacturing” in first line the claim, which renders the claim indefinite because claim 18 is dependent on independent apparatus claim 1 and recites method steps.  See MPEP § 2173.05(p)(II).  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).  The Examiner suggests removing the method language from preamble of claim 18 along with the recited method steps, and amending claim 18 with language to positively recite only structural elements that are capable of performing the method.  In addition, the claim recites the limitation “the second wire portion” in fifth and sixth lines of the claim, which renders the claim indefinite because it is unclear as to exactly which one of the second wire portions recited in ninth and tenth lines of claim 1 is being referred to.  Accordingly, any claims dependent on claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the claim recites the phrase “The method for manufacturing” in first line the claim, which renders the claim indefinite because claim 19 is dependent on independent apparatus claim 1 and recites method steps.  See MPEP § 2173.05(p)(II).  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).  The Examiner suggests removing the method language from preamble of claim 19 along with the recited method steps, and amending claim 19 with language to positively recite only structural elements that are capable of performing the method.  Accordingly, any claims dependent on claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim 1 recites limitations “the same” in second line of the claim, and “this order” in fourteenth line of the claim.
Claim 4 recites limitation “this order” in sixth line of the claim.
Claim 16 recites limitation “the same” in sixth line of the claim.
Claim 17 recites limitation “the first transparent layer” in third line of the claim.
Claim 18 recites limitation “the first transparent layer” in second line of the claim.
There is insufficient antecedent basis for the above limitation in the claim.  Accordingly, any claims dependent on claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claims 1-3, 10-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., U.S. Patent Application Publication 2019/0384428 A1 (hereinafter Ahn), in view of Kanna et al., U.S. Patent Application Publication 2015/0251393 A1 (hereinafter Kanna).
Regarding claim 1, Ahn teaches a touch sensor (FIGS. 1-4, paragraph[0053] of Ahn teaches referring to FIG. 2, a film touch sensor according to the first exemplary embodiment of the present invention comprises: a separation layer 10, a first protection layer 20, an optical compensation layer 31, a touch sensing layer 41 and a second protection layer 50) comprising: 
a first electrode pattern and a second electrode pattern respectively extending in mutually intersecting directions on the same surface of a transparent base material (410, 420 FIGS. 1-4, paragraph[0067] of Ahn teaches if the optical compensation layer 31 is not interposed, the non-patterned region has a structure stacked with a separation layer 10, a first protection layer 20 and a second protection layer 50, and the patterned region has a structure stacked not only with a separation layer 10, a first protection layer 20 and a second protection layer 50, but also additionally with a first transparent electrode pattern 410 or a second transparent electrode pattern 420 or a bridge pattern 470; as disclosed in part (b) of FIG. 2, the non-patterned region is the separated region between the first transparent electrode pattern 410 and the second transparent electrode pattern 420, and the patterned region is the region excluding the non-patterned region; and the difference in the stacking structures of the non-patterned region and the patterned region causes difference in the transmittance of the light passing through these regions, and due to such a difference in the transmittance of the light a problem occurs in that the patterned region and the non-patterned region are distinguishably recognized), wherein the first electrode pattern has a plurality of first island-shaped electrode portions disposed at intervals in a first direction on the transparent base material and first wire portions that electrically connect the first island-shaped electrode portions adjacent to each other, the second electrode pattern has a plurality of second island-shaped electrode portions disposed at intervals in a second direction intersecting the first direction and second wire portions that build bridges and electrically connect the second island-shaped electrode portions adjacent to each other on the transparent base material, and (470 FIGS. 1-4, paragraph[0067] of Ahn teaches if the optical compensation layer 31 is not interposed, the non-patterned region has a structure stacked with a separation layer 10, a first protection layer 20 and a second protection layer 50, and the patterned region has a structure stacked not only with a separation layer 10, a first protection layer 20 and a second protection layer 50, but also additionally with a first transparent electrode pattern 410 or a second transparent electrode pattern 420 or a bridge pattern 470; as disclosed in part (b) of FIG. 2, the non-patterned region is the separated region between the first transparent electrode pattern 410 and the second transparent electrode pattern 420, and the patterned region is the region excluding the non-patterned region; and the difference in the stacking structures of the non-patterned region and the patterned region causes difference in the transmittance of the light passing through these regions, and due to such a difference in the transmittance of the light a problem occurs in that the patterned region and the non-patterned region are distinguishably recognized, paragraph[0091] of Ahn teaches the first transparent electrode pattern 410 is formed along a first direction as being electrically connected to each other; the second transparent electrode pattern 420 is formed along a second direction as being separated from each other; and the second direction is crossed with the first direction; and for example, if the first direction is X-direction, the second direction may be Y-direction, and paragraph[0113] of Ahn teaches according to the third exemplary embodiment, an insulating portion 460 is formed on the entire surface of a first transparent electrode pattern 410 and on the optical compensation layer 31 which is exposed between the first transparent electrode pattern 410 and a second transparent electrode pattern 420; that is, according to the third exemplary embodiment; the insulating portion 460 is formed in the vicinity of a region where the first transparent electrode pattern 410 and the second transparent electrode pattern 420 are crossing, and has the shape of, for example, an island; and a bridge pattern 470 is formed on the insulating portion 460 having the shape of, for example, an island, in a way that it is contacted to the adjacent second transparent electrode patterns 420); but does not expressly teach a third transparent layer having a refractive index p of 1.5 or higher and a thickness of 300 nm or less and a fourth transparent layer having a refractive index lower than the refractive index p and a thickness of 0.5 m or more are provided in this order on the second wire portion.  
However, Kanna teaches a third transparent layer having a refractive index p of 1.5 or higher and a thickness of 300 nm or less and (12 FIGS. 1A-1B, and 11, paragraphs[0020]-[0022] of Kanna teaches [3] the transfer film described in [1] or [2], in which the refractive index of the second curable transparent resin layer is preferably equal to or greater than 1.65; [4] the transfer film described in any one of [1] to [3], in which the thickness of the second curable transparent resin layer is preferably equal to or less than 500 nm; and the transfer film described in any one of [1] to [4], in which the thickness of the second curable transparent resin layer is preferably equal to or less than 100 nm, paragraph[0142] of Kanna teaches in FIG. 11, the transparent laminate has a transparent substrate 1 and a transparent film 11 which has a refractive index of 1.6 to 1.78 and a thickness of 55 nm to 110 nm; moreover, the transparent laminate further includes an area 21, in which a transparent electrode pattern 4, the second curable transparent resin layer 12, and the first curable transparent resin layer 7 are laminated on each other in this order, within the plane thereof; furthermore, the transparent laminate shown in FIG. 11 has an area in which the transparent substrate 1 and a multi-layer film 11 including at least two kinds of transparent thin films having different refractive indices have been laminated on each other in this order (in the constitution shown in FIG. 11, an area 22 in which the second curable transparent resin layer 12 and the first curable transparent resin layer 7 are laminated on each other in this order (that is, a non-pattern area 22 in which the transparent electrode pattern has not been formed)), in addition to the aforementioned area, and See also at least paragraph[0163] of Kanna) a fourth transparent layer having a refractive index lower than the refractive index p and a thickness of 0.5 m or more are provided in this order on the second wire portion (7 FIGS. 1A-1B, and 11, paragraph[0019] of Kanna teaches the transfer film described in [1], in which the refractive index of the first curable transparent resin layer is preferably 1.5 to 1.53; paragraph[0023] of Kanna teaches [6] the transfer film described in any one of [1] to [5], in which the thickness of the first curable transparent resin layer is preferably equal to or greater than 1 µm, paragraph[0142] of Kanna teaches in FIG. 11, the transparent laminate has a transparent substrate 1 and a transparent film 11 which has a refractive index of 1.6 to 1.78 and a thickness of 55 nm to 110 nm; moreover, the transparent laminate further includes an area 21, in which a transparent electrode pattern 4, the second curable transparent resin layer 12, and the first curable transparent resin layer 7 are laminated on each other in this order, within the plane thereof; furthermore, the transparent laminate shown in FIG. 11 has an area in which the transparent substrate 1 and a multi-layer film 11 including at least two kinds of transparent thin films having different refractive indices have been laminated on each other in this order (in the constitution shown in FIG. 11, an area 22 in which the second curable transparent resin layer 12 and the first curable transparent resin layer 7 are laminated on each other in this order (that is, a non-pattern area 22 in which the transparent electrode pattern has not been formed)), in addition to the aforementioned area, and See also at least paragraph[0163] of Kanna).
Furthermore, Ahn and Kanna are considered to be analogous art because they are from the same field of endeavor with respect to a touch panel, and involve the same problem of forming the touch panel with suitable electrode pattern layers for detecting a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Ahn based on Kanna to have a third transparent layer having a refractive index p of 1.5 or higher and a thickness of 300 nm or less and a fourth transparent layer having a refractive index lower than the refractive index p and a thickness of 0.5 m or more are provided in this order on the second wire portion.  One reason for the modification as taught by Kanna is to suitably form a transparent electrode pattern (paragraphs[0015] and [0043] of Kanna).
Regarding claim 2, Ahn and Kanna teach the touch sensor according to claim 1, wherein the refractive index of the third transparent layer is higher than the refractive index of the fourth transparent layer by 0.01 or more (FIGS. 1A-1B, and 11, paragraph[0019] of Kanna teaches the transfer film described in [1], in which the refractive index of the first curable transparent resin layer is preferably 1.5 to 1.53, paragraphs[0020]-[0022] of Kanna teaches [3] the transfer film described in [1] or [2], in which the refractive index of the second curable transparent resin layer is preferably equal to or greater than 1.65; [4] the transfer film described in any one of [1] to [3], in which the thickness of the second curable transparent resin layer is preferably equal to or less than 500 nm; and the transfer film described in any one of [1] to [4], in which the thickness of the second curable transparent resin layer is preferably equal to or less than 100 nm, paragraph[0023] of Kanna teaches [6] the transfer film described in any one of [1] to [5], in which the thickness of the first curable transparent resin layer is preferably equal to or greater than 1 µm, and See also at least paragraphs[0142] and [0163] of Kanna).
Regarding claim 3, Ahn and Kanna teach he touch sensor according to claim 1, wherein the second wire portion is a transparent electrode (FIGS. 1-4, paragraph[0067] of Ahn teaches if the optical compensation layer 31 is not interposed, the non-patterned region has a structure stacked with a separation layer 10, a first protection layer 20 and a second protection layer 50, and the patterned region has a structure stacked not only with a separation layer 10, a first protection layer 20 and a second protection layer 50, but also additionally with a first transparent electrode pattern 410 or a second transparent electrode pattern 420 or a bridge pattern 470; as disclosed in part (b) of FIG. 2, the non-patterned region is the separated region between the first transparent electrode pattern 410 and the second transparent electrode pattern 420, and the patterned region is the region excluding the non-patterned region; and the difference in the stacking structures of the non-patterned region and the patterned region causes difference in the transmittance of the light passing through these regions, and due to such a difference in the transmittance of the light a problem occurs in that the patterned region and the non-patterned region are distinguishably recognized, and paragraph[0091] of Ahn teaches the first transparent electrode pattern 410 is formed along a first direction as being electrically connected to each other; the second transparent electrode pattern 420 is formed along a second direction as being separated from each other; and the second direction is crossed with the first direction; and for example, if the first direction is X-direction, the second direction may be Y-direction).
Regarding claim 10, Ahn and Kanna teach the touch sensor according to claim 1, further comprising: a sixth transparent layer having a thickness of 200 nm or less between the second wire portion and the third transparent layer (FIGS. 1A-1B, and 11, paragraph[0221] of Kanna teaches the method for forming the third transparent film is the same as the method for forming the transparent film, which has a refractive index of 1.6 to 1.78 and a thickness of 55 nm to 110 nm, on the transparent substrate, and See also at least paragraphs[0153] and [0188] of Kanna), wherein a refractive index of the sixth transparent layer is lower than the refractive index of the third transparent layer (FIGS. 1A-1B, and 11, paragraph[0153] of Kanna teaches here, as long as they do not depart from the gist of the present invention, a third transparent film may be laminated between the transparent substrate and the transparent film; and for example, it is preferable that a third transparent film (not shown in FIG. 11) having a refractive index of 1.5 to 1.52 is disposed between the transparent substrate and the transparent film, and See also at least paragraphs[0188] and [0221] of Kanna).
Regarding claim 11, Ahn and Kanna teach the touch sensor according to claim 10, wherein the refractive index p of the sixth transparent layer is 1.6 or less (FIGS. 1A-1B, and 11, paragraph[0153] of Kanna teaches here, as long as they do not depart from the gist of the present invention, a third transparent film may be laminated between the transparent substrate and the transparent film; and for example, it is preferable that a third transparent film (not shown in FIG. 11) having a refractive index of 1.5 to 1.52 is disposed between the transparent substrate and the transparent film, and See also at least paragraphs[0188] and [0221] of Kanna).  
Regarding claim 12, Ahn and Kanna teach the touch sensor according to claim 10,70 wherein the third transparent layer has a refractive index of 1.5 to 2.4 and a thickness of 10 nm to 100 nm (FIGS. 1A-1B, and 11, paragraphs[0020]-[0022] of Kanna teaches [3] the transfer film described in [1] or [2], in which the refractive index of the second curable transparent resin layer is preferably equal to or greater than 1.65; [4] the transfer film described in any one of [1] to [3], in which the thickness of the second curable transparent resin layer is preferably equal to or less than 500 nm; and the transfer film described in any one of [1] to [4], in which the thickness of the second curable transparent resin layer is preferably equal to or less than 100 nm), the fourth transparent layer has a refractive index of 1.4 to 1.6 and a thickness of 0.5 pm to 20 pm portion (FIGS. 1A-1B, and 11, paragraph[0019] of Kanna teaches the transfer film described in [1], in which the refractive index of the first curable transparent resin layer is preferably 1.5 to 1.53; and paragraph[0023] of Kanna teaches [6] the transfer film described in any one of [1] to [5], in which the thickness of the first curable transparent resin layer is preferably equal to or greater than 1 µm), and the sixth transparent layer has a refractive index of 1.2 to 1.6 and a thickness of 10 nm to 100 nm (FIGS. 1A-1B, and 11, paragraph[0221] of Kanna teaches the method for forming the third transparent film is the same as the method for forming the transparent film, which has a refractive index of 1.6 to 1.78 and a thickness of 55 nm to 110 nm, on the transparent substrate, and See also at least paragraphs[0153] and [0188] of Kanna).  
Regarding claim 13, Ahn and Kanna teach the touch sensor according to claim 10, wherein the sixth transparent layer is a transfer layer (FIGS. 1A-1B, and 11, paragraphs[0018] of Kanna teaches a transfer film including a temporary support, a first curable transparent resin layer, and a second curable transparent resin layer disposed adjacent to the first curable transparent resin layer in this order, in which the refractive index of the second curable transparent resin layer is greater than the refractive index of the first curable transparent resin layer and equal to or greater than 1.6, the first curable transparent resin layer and the second curable transparent resin layer are transferred on a transparent electrode pattern, and paragraphs[0060] of Kanna teaches the transfer film of the present invention has a temporary support, a first curable transparent resin layer, and a second curable transparent resin layer disposed adjacent to the first curable transparent resin layer in this order; and the refractive index of the second curable transparent resin layer is greater than the refractive index of the first curable transparent resin layer and equal to or greater than 1.6).  
Regarding claim 14, Ahn and Kanna teach the touch sensor according to claim 1, wherein the third transparent layer has a refractive index of 1.5 to 1.75 and a thickness of 20 nm to 300 nm (FIGS. 1A-1B, and 11, paragraphs[0020]-[0022] of Kanna teaches [3] the transfer film described in [1] or [2], in which the refractive index of the second curable transparent resin layer is preferably equal to or greater than 1.65; [4] the transfer film described in any one of [1] to [3], in which the thickness of the second curable transparent resin layer is preferably equal to or less than 500 nm; and the transfer film described in any one of [1] to [4], in which the thickness of the second curable transparent resin layer is preferably equal to or less than 100 nm), and the fourth transparent layer has a refractive index of 1.4 to 1.6 and a thickness of 0.5 pm to 20 pm (FIGS. 1A-1B, and 11, paragraph[0019] of Kanna teaches the transfer film described in [1], in which the refractive index of the first curable transparent resin layer is preferably 1.5 to 1.53; and paragraph[0023] of Kanna teaches [6] the transfer film described in any one of [1] to [5], in which the thickness of the first curable transparent resin layer is preferably equal to or greater than 1 µm).
Regarding claim 16, Ahn and Kanna teach a method for manufacturing the touch sensor according to claim 1, comprising: forming a third transparent layer having a refractive index p of 1.5 or higher and a thickness of 300 nm or less by (12 FIGS. 1A-1B, and 11, paragraphs[0020]-[0022] of Kanna teaches [3] the transfer film described in [1] or [2], in which the refractive index of the second curable transparent resin layer is preferably equal to or greater than 1.65; [4] the transfer film described in any one of [1] to [3], in which the thickness of the second curable transparent resin layer is preferably equal to or less than 500 nm; and the transfer film described in any one of [1] to [4], in which the thickness of the second curable transparent resin layer is preferably equal to or less than 100 nm, paragraph[0142] of Kanna teaches in FIG. 11, the transparent laminate has a transparent substrate 1 and a transparent film 11 which has a refractive index of 1.6 to 1.78 and a thickness of 55 nm to 110 nm; moreover, the transparent laminate further includes an area 21, in which a transparent electrode pattern 4, the second curable transparent resin layer 12, and the first curable transparent resin layer 7 are laminated on each other in this order, within the plane thereof; furthermore, the transparent laminate shown in FIG. 11 has an area in which the transparent substrate 1 and a multi-layer film 11 including at least two kinds of transparent thin films having different refractive indices have been laminated on each other in this order (in the constitution shown in FIG. 11, an area 22 in which the second curable transparent resin layer 12 and the first curable transparent resin layer 7 are laminated on each other in this order (that is, a non-pattern area 22 in which the transparent electrode pattern has not been formed)), in addition to the aforementioned area, and See also at least paragraphs[0003] and [0163] of Kanna) transferring a transfer layer of a transfer material on a second wire portions in a second electrode pattern of an electrode pattern-attached base material including a first electrode pattern and the second electrode pattern respectively extending in mutually intersecting directions on the same surface of a transparent base material (3b, 3a, 4, 1 FIGS. 1A-1B, and 11, paragraph[0250] of Kanna teaches at least one of the first transparent electrode patterns 3 and the second transparent electrode patterns 4 can be installed in a state of straddling two areas including the non-contact surface of the front panel 1 and the surface of the mask layer 2 that is opposite to the front panel 1; FIG. 1A shows a state in which the second transparent electrode patterns are installed in a state of straddling two areas including the non-contact surface of the front panel 1 and the surface of the mask layer 2 that is opposite to the front panel 1; and in this way, even when the photosensitive film is laminated in a state of straddling two areas including the mask layer, which needs to have a certain thickness, and the back surface of the front panel, if a photosensitive film having a specific layer constitution, which will be described later, is used, even though expensive facilities such as a vacuum laminator is not used, it is possible to laminate the photosensitive film by a simple step without causing bubbles to be generated in the boundary of the mask portion, paragraph[0251] of Kanna teaches the first transparent electrode patterns 3 and the second transparent electrode patterns 4 will be described based on FIG. 3; FIG. 3 is a view illustrating an example of the first transparent electrode patterns and the second transparent electrode patterns in the present invention; as shown in FIG. 3, in the first transparent electrode patterns 3, the pad portions 3a are formed in a state of extending in the first direction through connection portions 3b; the second transparent electrode patterns 4 are electrically insulated from the first transparent electrode patterns 3 by the insulating layer 5 and constituted with a plurality of pad portions formed in a state of extending in a direction (a second direction in FIG. 3) crossing the first direction; for forming the first transparent electrode patterns 3, the pad portions 3a and the connection portions 3b may be integrally prepared; alternatively, only the connection portions 3b may be prepared, and then the pad portions 3a and the second transparent electrode patterns 4 may be integrally prepared (patterned); and when the pad portions 3a and the second transparent electrode patterns 4 are integrally prepared (patterned), the respective layers are formed such that, as shown in FIG. 3, a portion of the connection portions 3b is linked to a portion of the pad portions 3a, and the first transparent electrode patterns 3 are electrically insulated from the second transparent electrode patterns 4 by the insulating layer 5, and See also at least paragraphs[0018]-[0022], [0142], [0244]-[0249], and [0252] of Kanna); and 
forming a fourth transparent layer having a refractive index lower than the refractive index p and a thickness of 0.5 pm or more on the third transparent layer by transferring a transfer layer of a transfer material (FIGS. 1A-1B, and 11, paragraph[0019] of Kanna teaches the transfer film described in [1], in which the refractive index of the first curable transparent resin layer is preferably 1.5 to 1.53; and paragraph[0023] of Kanna teaches [6] the transfer film described in any one of [1] to [5], in which the thickness of the first curable transparent resin layer is preferably equal to or greater than 1 µm).
Regarding claim 20, Ahn and Kanna teach an image display device comprising: the touch sensor according to claim 1 (FIGS. 1A-1B, and 11, paragraph[0003] of Kanna teaches the present invention relates to a transfer film, a transparent laminate, a method for producing the transfer film, a method for producing the transparent laminate, a capacitive input device, and an image display device; and specifically, the present invention relates to a capacitive input device which can detect a contact position of a finger by detecting a change in capacitance, a transparent laminate usable in the capacitive input device, a transfer film used for producing the transparent laminate, a method for producing a transfer film, a method for producing a transparent laminate using the transfer film, and an image display apparatus including the capacitance input device as a constituent, paragraph[0325] of Kanna teaches the image display device of the present invention includes the capacitive input device of the present invention, and See also at least paragraph[0196] of Kanna).

Potentially Allowable Subject Matter
Claims 4-9, 15, and 17-19 may be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, overcome double patenting rejections if any, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621